Title: From George Washington to Benjamin Tallmadge, 10 December 1782
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh Decr 10th 1782
                        
                        I received your favor of the 8th last evening by Express—’Tho you have not met with the success you deserved,
                            & probably would have obtained had the Enterprize proceeded, yet I cannot but think your whole conduct in the
                            affair was such as ought to entitle you still more to my confidence & esteem—for however it may be the practice of
                            the world, & those who see objects but partially or thro’ a false medium to consider that only as meritorious which is attended with success, I have accustomed myself to judge of human actions very
                            differently, and to appreciate them, by the manner in which they are conducted, more than by the Event; which, it is not in the power human foresight or prudence to command—In this point of view, I find
                            nothing irreparable, and little to occasion of serious regret, except the Wound of the gallant Capt. Brewster, from which
                            I earnestly hope he may recover—Another time you will have less opposition from Winds & Weather; & success
                            will amply compensate for this little disappointment.
                        I have almost determined to post you with the Infantry of the Legion contiguous to the Sound; in which case I
                            shall expect you to persevere in your endeavours to keep me perfectly advised of the State of the Enemy—And perhaps some
                            favourable Moment may yet occur. I am Dear Sir with sincere regd & esteem.
                        
                            P.S. Your Letter of the 5th with the enclosures were safely delivered to me.
                        

                    